Order, Supreme Court, New York County (Michael Stallman, J.), entered on or about September 14, 2000, which denied the motion of defendants 75-89 Associates and Leonard Amsterdam for summary judgment, and order, same court and Justice, entered on or about November 8, 2000, which, to the extent appealable, denied defendants’ motion to renew, unanimously affirmed, without costs.
The motion court properly held that a triable factual issue existed as to whether defendants-appellants, the owner and manager of a residential building abutting an allegedly defective and dangerous sidewalk, may be held legally responsible for the condition of that sidewalk. The record raises a triable issue as to whether defendants created or contributed to the complained of sidewalk hazard (Hausser v Giunta, 88 NY2d 449, 453; Jameer v Fine Fare Express, 279 AD2d 256).
Defendants’ additional argument, that plaintiffs failed to raise a triable issue as to whether any negligence on their part proximately caused the infant plaintiffs accident, was also properly rejected. A triable factual question has been raised by the infant plaintiffs mother’s allegation that after she and her son. exited a parked car, they were forced, due to the unpassable condition of the sidewalk abutting defendants’ property, to walk along the adjoining dangerous roadway, where the infant plaintiff was struck by a vehicle. Neither the conduct of the infant plaintiffs mother in electing to alight from a vehicle parked next to the subject sidewalk, nor the offending driver’s actions, are superseding causes of the infant plaintiffs harm as a matter of law, and since the very purpose of a sidewalk is to *6provide safe passage along a roadway, the defective sidewalk did not merely furnish the occasion for the happening of the accident (see, Jameer v Fine Fare Express, supra).
We have reviewed appellants’ remaining contentions and find them unavailing. Concur — Sullivan, P. J., Williams, Ellerin, Lerner and Saxe, JJ.